                           IN THE
 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

ELIZABETH O’CONNOR,                           *
                    Plaintiff,
                                              *

             v.                               *
                                                      No. 8:17-cv-03394-CBD
                                              *
TIMOTHY K. CAMERON
                    Defendant.                *


      *     *       *     *      *        *       *      *     *     *    *      *

                    JOINT MOTION TO EXTEND DISCOVERY

      The parties, by and through their undersigned attorneys, submit this Joint Motion to

Extend Discovery, and state as follows:

      1.     As the parties advised in their joint status report (ECF No. 65), written

discovery in this case has proceeded, consistent with the Court’s COVID-19 Pandemic

Procedures Order.

      2.     However, the parties have been unable to complete depositions due to the

ongoing COVID-19 pandemic.

      3.     The parties have conferred and have agreed on the following deadlines:

             July 16, 2021: Discovery deadline; submission of status report

             July 30, 2021: Requests for admission

             August 13, 2021: Dispositive pretrial motions deadline

      WHEREFORE, the parties respectfully request that this Honorable Court amend

the scheduling order.
                                        Respectfully submitted,


                                        BRIAN E. FROSH
                                        Attorney General of Maryland

/s/ Timothy P. Leahy                    /s/ Carl N. Zacarias
Timothy P. Leahy, Bar No. 15084         Carl N. Zacarias, Bar No. 28126
Patricia Cleary, Bar No. 14217          Kirstin Lustila, Bar No. 02103
Byrd & Byrd, LLC                        Assistant Attorneys General
14300 Gallant Fox Lane, Suite 120       Office of the Attorney General
Bowie, Maryland 20715                   80 Calvert Street, 4th Floor
(301) 464-7448 ext. 105                 Annapolis, Maryland 21401
(301) 805-5178 (fax)                    (410) 260-6139
tleahy@byrdandbyrd.com                  (410) 974-5926 (fax)
pcleary@byrdandbyrd.com                 czacarias@treasurer.state.md.us
                                        klustila@treasurer.state.md.us
Attorneys for Plaintiff Elizabeth
O’Connor                                Attorneys for Defendant Timothy K.
                                        Cameron


Dated: January 18, 2021




                                    2
